                                 SL ENVIRONMENTAL LAW GROUP PC
                                 201 Filbert Street, Suite 401
                                 San Francisco, CA 94133
                                 Tel. (415) 348-8300
                                 Fax (415) 384-8333
                                 rhead@slenvironment.com

                                 Kevin J. Madonna (NY Bar # 2981181)
                                 KENNEDY & MADONNA, LLP
                                 48 Dewitt Mills Road
                                 Hurley, NY 12443
                                 Tel. (845) 481-2622
                                 Fax (845) 230-3111
                                 kmadonna@kennedymadonna.com

                                 Ned McWilliams (Florida Bar # 0016174)
                                 LEVIN PAPANTONIO THOMAS
                                 MITCHELL RAFFERTY PROCTOR, P.A.
                                 316 S. Baylen Street
                                 Pensacola, FL 32502
                                 Tel. (850) 435-7138
                                 Fax (850) 435-7020

                                 Raymond Lesniak (NJ Bar # 018051974)
                                 530 Irvington Avenue
                                 Livingston, NJ 07208
                                 Tel. (862) 812-6756


DATED: September 11, 2020




                            26
